Mr. Alan N. Charnes Executive Director State Planning and Budgeting 617 State Services Building Denver, Colorado  80203
Dear Mr. Charnes:
QUESTION PRESENTED AND CONCLUSION
This is in response to your inquiry concerning whether the limitation on reimbursable packing and moving expenses for State employees in C.R.S. 1973, 24-50-134 functions as a statutory limitation on the amount the State may spend in contracting directly for such packing and moving expenses.
My conclusion is "no."
ANALYSIS
I understand that it is your intention to offer relocated employees a consolidated or package arrangement for packing and moving whereby the State would pay directly for such services from a specific appropriation in the Governor's Office (Relocation Expenses, Ch. 31, § 2, Part IV(1)(M), Laws 1975).
C.R.S. 1973, 24-50-134(5)-(9) sets forth the specific amounts that employees may be reimbursed for required changes in residences. The statute does not, however, limit or otherwise deal with the issue of the amount of money the State may expend directly for such expenses. To read C.R.S. 1973, 24-50-134 as placing a limit on the amount the State may spend directly would be going beyond the specific scope of the Statute.
SUMMARY
Consequently, it is my opinion that the statute limiting reimbursable expenses does not limit the State's authority to make direct payments under your proposed plan.
Very truly yours,
                             J.D. MacFARLANE Attorney General
EXPENSES RELOCATION MOVING AND STORAGE
C.R.S. 1973, 24-50-134
PLANNING  BUDGETING DEPT. Administration ADMINISTRATION, DEPT. OF
C.R.S. 1973, 24-50-134 does not limit the State's authority to make direct payments for packing and moving expenses under a consolidated or package arrangement.